 


110 HR 2448 IH: Emergency Gas Price Relief Act of 2007
U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2448 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2007 
Mr. Kuhl of New York (for himself and Mr. Sali) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce the Federal excise tax on highway motor fuels when the weekly United States retail gasoline price, regular grade, is greater than $3.00 per gallon. 
 
 
1.Short titleThis Act may be cited as the Emergency Gas Price Relief Act of 2007. 
2.Reduction of fuel taxes on highway motor fuels when weekly United States retail gasoline prices exceed benchmark 
(a)In generalSection 4081 of the Internal Revenue Code of 1986 (relating to imposition of tax on motor and aviation fuels) is amended by adding at the end the following new subsection: 
 
(f)Reduction of highway motor fuel taxes when retail gasoline exceeds benchmark 
(1)In generalDuring any reduction period, the rate of tax imposed by section 4041 or 4081 on highway motor fuel shall be reduced by 10 cents per gallon. 
(2)Definitions and special ruleFor purposes of this subsection— 
(A)Reduction periodThe term reduction period means the period— 
(i)beginning on the date on which the weekly United States retail gasoline price, regular grade (as published by the Energy Information Administration, Department of Energy), is greater than $3.00 per gallon, and 
(ii)ending on the date on which such price (as so published) is less than $2.50 per gallon. 
(B)Highway motor fuelThe term highway motor fuel means any fuel subject to tax under section 4041 or 4081 other than aviation gasoline and aviation-grade kerosene.. 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
3.Floor stock refunds 
(a)In generalIf— 
(1)before the tax rate reduction date, tax has been imposed under section 4081 of the Internal Revenue Code of 1986 on any highway motor fuel, and 
(2)on such date such fuel is held by a dealer and has not been used and is intended for sale,there shall be credited or refunded (without interest) to the person who paid such tax (hereafter in this section referred to as the taxpayer) an amount equal to the excess of the tax paid by the taxpayer over the tax which would be imposed on such fuel had the taxable event occurred on such date. 
(b)Time for filing claimsNo credit or refund shall be allowed or made under this section unless— 
(1)claim therefor is filed with the Secretary of the Treasury before the date which is 6 months after the tax rate reduction date based on a request submitted to the taxpayer before the date which is 3 months after the tax rate reduction date by the dealer who held the highway motor fuel on such date, and 
(2)the taxpayer has repaid or agreed to repay the amount so claimed to such dealer or has obtained the written consent of such dealer to the allowance of the credit or the making of the refund. 
(c)Exception for fuel held in retail stocksNo credit or refund shall be allowed under this section with respect to any highway motor fuel in retail stocks held at the place where intended to be sold at retail. 
(d)DefinitionsFor purposes of this section— 
(1)Tax rate reduction dateThe term tax rate reduction date means the first day of any reduction period in effect under section 4081(f) of the Internal Revenue Code of 1986 (as added by section 2 of this Act). 
(2)Other termsThe terms dealer and held by a dealer have the respective meanings given to such terms by section 6412 of such Code. 
(e)Certain rules To applyRules similar to the rules of subsections (b) and (c) of section 6412 of such Code shall apply for purposes of this section. 
 
